Citation Nr: 1628947	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  05-22 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for the Veteran's service-connected patellofemoral pain of the left knee.

2. Entitlement to an increased rating in excess of 10 percent for the Veteran's service-connected patellofemoral pain of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1976 to August 1982 and from August 1983 to October 1986.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the benefits sought on appeal.  Jurisdiction over the Veteran's claims file has since been transferred to the RO in Atlanta, Georgia.

While the Veteran did not request a hearing before a member of the Board, the Veteran did have a hearing before a decision review officer in October 2005.  A transcript of that hearing has been associated with the claims file and reviewed in reaching this decision.

These claims were previously before the Board in August 2009.  At that time, the Board decided several issues which were on appeal, but the above listed claims were remanded by the Board for further development.  That development having been completed, the claims are once again before the Board for additional appellate consideration.  


FINDINGS OF FACT

1. Throughout the appeal period of this case, the Veteran's right and left knee disorders were manifested by mild instability in both knees.

2. Throughout the appeal period of this case, the Veteran's right knee arthritis and bilateral patellofemoral pain syndrome did manifest in painful motion of both knees, which did not limit the Veteran's range of motion.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for instability due to patellofemoral pain syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code (DC) 5299-5257 (2015).

2. The criteria for an evaluation in excess of 10 percent for instability due to patellofemoral pain syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, DC 5299-5257 (2015).

3. The criteria for a separate minimum compensable rating of 10 percent for painful motion of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, DC 5260 (2015).

4. The criteria for a separate minimum compensable rating of 10 percent for painful motion of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, DC 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

To that end, the Board has reviewed the Veteran's October 2005 hearing before a decision review officer.  With respect to that hearing, 38 C.F.R. § 3.103(c)(2) requires that a decision review officer who chairs a hearing must fully explain the issues, and they must suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In this case, the decision review officer complied with the duties detailed in Bryant by first clearly setting out all issues under review at the outset of the hearing.  From there, the decision review officer also discussed what evidence would be helpful in substantiating these claims, and discussed the possibility of getting further examination evidence.  Accordingly, the Board finds the decision review officer complied with the duties of 38 C.F.R. § 3.103(c)(2), as detailed by the Court of Appeals for Veterans Claims in Bryant. 

II. Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55; 38 C.F.R. § 4.2 (1994).  As such, instances in which a veteran is seeking an increased rating from a previously adjudicated rating, the relevant focus for adjudicating the claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied in adjudicating a claim for an increased rating, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

 In Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Finally, in considering a claim for benefits, the Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

In this case, the Veteran was originally granted service-connection of his bilateral knee disabilities in October 1986.  At that time, the Veteran was assigned a 10 percent rating for each knee, excluding consideration of the bilateral factor discussed in 38 C.F.R. § 4.26.  The Veteran then requested an increase in his disability ratings for his knees in July 2004, which is the claim now currently on appeal before the Board. 

The Veteran's medical records include a June 2004 medical examination of the Veteran's knees.  At that time, the Veteran presented with a normal gait, and although the examiner found "moderate" crepitus in both knees, the examiner noted no other symptoms, such as inflammation, limitation of motion, or instability.  The Veteran was then examined by a VA medical examiner in September 2004.  At that time, the Veteran reported to the examination walking with an antalgic gait and utilizing a cane on the left side.  He reported to the examiner that he was unable to stand or walk on his heels or his toes, and the Veteran stated that he also could not squat or rise because of the pain from his knees.  However, the medical examination of the Veteran showed that his range of motion in both knees extended from zero to 130 degrees, which was considered "normal" by the examiner due to the Veteran's obesity.  The examiner did note that the Veteran endorsed some pain during flexion of both knees, but that did not impact his range of motion.  The examiner also stated that the Veteran's knees did show some mild retropatellar crepitus during the examination, but no instability was noted.  

The examiner also noted that the Veteran has a lower back disability, in addition to his knees disabilities, and this low back disability involves radiation of pain into the lower extremities.  The examiner then stated that the Veteran's low back disorder contributed more to his inability to function without an assistive device than did his knee disorders.  The examiner also stated that the Veteran "is independent in [activities of daily living] transfers and ambulation with [a] single straight cane and bilateral knee braces."

In August 2005 the Veteran reported to his doctors that his knees gave out and that he had twisted his ankle.  This assertion that his knees give out was reiterated by the Veteran during his October 2005 hearing before the decision review officer.  At that time, the Veteran stated that his knees would sometimes lock up and cause him to fall, and so he had to use a cane or crutches to support himself and prevent a fall.  The Veteran also reported during this hearing that he believed that his knees limited his functional abilities such that he could stand for no more than 5 to 10 minutes at a time, with the use of a cane or crutch.  The Veteran also stated that he believed he was unable to walk more than 15 feet at one time before his pain would require him to rest for over an hour before resuming walking.  Additionally, the Veteran demonstrated during the hearing that he had a limited range of motion in both knees.  The transcript of the testimony does not contain a verbal description of the Veteran's demonstration.

The Veteran was next examined in January 2006 by a VA medical examiner.  At that time, the Veteran reported to the examiner that because of his knees he could only stand for two to three minutes at a time, and he presented using a wheelchair.  The Veteran also reported that his pain in his knees flared-up three to four times per month, which would result in him experiencing pain for over a full day, which he rated as 10 out of 10.  The Veteran also reported to the examiner that because of his knee disabilities, he was unable to perform certain activities of daily living, such as dressing himself.

Upon objective examination of the Veteran, the examiner found palpable crepitus in both knees.  However, the examiner also found the Veteran's range of motion to be from zero to 135 degrees, and he found no instability in the Veteran's knees.  The examiner did note that while the examiner tested the Veteran's knee joint stability, the Veteran did endorse pain.  Ultimately, the examiner described the Veteran's knee disabilities as "mild", and he stated that "[the] patient's subjective complaints are quite severe in regard to his feet and knees and they are not supported with objective physical findings as of today's examination."  The examiner also posited that he was "unsure why [the Veteran] is wheelchair-bound."  Finally, the examiner reported that he was unable to opine on any additional limitations that the Veteran might experience during a flare-up without resorting to speculation.  

The record also contains an examination report from October 2006, which was prepared as part of a consultative examination for the Veteran's claim for Social Security Disability Insurance.  In this report, the examiner found the Veteran to have a full range of motion with palpable crepitus in both knees.  The examiner then stated that "mechanically, [the Veteran's] lower extremities appear to work reasonably well."  The examiner also stated that "his ambulatory ability and difficulty in performing anything requested of him seems somewhat out of sorts for the degree of abnormality noted on his physical examination."  

The next medical report contained in the record concerning the Veteran's knees is a VA medical examination dated June 2015.  In this examination, the Veteran informed the examiner that the pain in his knees is aggravated by inclines, declines, lifting, squatting, walking, standing, and running.  The Veteran also, once again, reported that his knees sometimes gave out, causing him to fall, but he reported that he did not use a brace or a cane.  

On examination, the VA examiner found the Veteran to have "mild" crepitus in the left knee, but the Veteran demonstrated a full range of motion in both knees.  The Veteran did, once again, endorse pain upon motion, but that pain did not diminish his functional abilities.  The examiner also found the Veteran to have normal stability of both knees and a normal gait. 

This being the most salient evidence contained in the claims file with respect to the Veteran's bilateral knee disabilities, the Board turns its analysis to the specific rating criteria implicated in this case.  At present, the Veteran is assigned a 10 percent rating for each knee under DC 5299-5257.  The hyphenated code indicates that the Veteran's service connected disability is rated by analogy to a similar disability which is contained in the variety of DCs, as is permitted by 38 C.F.R. § 4.20.  In this case, the Veteran's disability is rated by analogy to DC 5257, which discusses recurrent subluxation or instability of the knee joint.  Under this DC, a 10 percent rating is assigned for "slight" instability or subluxation, while a 20 percent rating is assigned for "moderate" instability or subluxation.  Finally, a 30 percent rating is assigned for "severe" instability or subluxation.  Words such as "slight," "moderate," or "severe," as used in this DC, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying mechanical formula for these terms, the Board must evaluate all of the evidence in order to make an equitable and just decision.  38 C.F.R. § 4.6.

That said, the Board finds insufficient evidence to hold that the Veteran's bilateral knees experience instability approximating "moderate" instability.  To be sure, the Veteran has complained in the record of his knees giving out, and the Veteran is considered competent to report such occurrences.  However, the Board also notes that all clinical examinations of the Veteran's joint stability in either knee have shown entirely normal stability.  Accordingly, the Board finds that the Veteran's instability is not of such severity so as to be described as "moderate," absent some clinical evidence of instability in the record.  Furthermore, the Veteran has not described giving way that occurs with frequency such that it can be described as more than slight.  For that reason, the Board finds that a rating in excess of 10 percent is currently unwarranted.  

However, upon examination of the record, the Board also notes the Veteran's regular complaints of painful motion in both knees.  With those complaints in mind, the Board looks to the guidance in 38 C.F.R. § 4.59, which speaks to painful motion and states, in part, that "the intention is to recognize actually painful, unstable, or malaligned joints ... as entitled to at least the minimum compensable rating for the joint."  Accordingly the Board finds that it is the intention of the rating criteria to provide the Veteran with, at least, a minimum compensable rating for the painful motion that he experiences in both his knees, so the Board looks to DCs 5260 and 5261, which discuss limitations of the Veteran's flexion and extension of the knee, both of which are forms of motion.  In so doing, the Board also notes that VA General Counsel has held that instability and painful motion, such as flexion and extension, are separate manifestations of a disability, and therefore the Veteran may be rated for both instability and painful motion without violating the prohibition against pyramiding, which was discussed above.  See VAOPGCPREC 23-97.

Under that DC 5260, the Veteran would be 10 percent rating for either knee when he demonstrated that his flexion was limited to 60 degrees, or less, and he would only be entitled to a 20 percent rating if his flexion of the right knee were limited to 30 degrees.  However, the Veteran's medical records do not reflect that his range of motion is nearly so limited.  In fact, the Veteran's flexion in either knee has never been found to be limited to less than 130 degrees, even when pain is factored as a limitation.  Such a range of motion falls well outside the compensable range of the DC.  Yet, the Board finds the Veteran's painful motion in both knees entitles him to the minimum compensable ratings of 10 percent for both knees under this DC.  See 38 C.F.R. § 4.59.  

However, the record contains insufficient evidence to entitle the Veteran to any more than a 10 percent rating under this DC, given his measured flexion in both knees.  The Veteran has regularly alleged that he experiences flare-ups of pain in his knees.  Most recently, the Veteran alleged that he experienced three to four flare-ups per month.  However, the record contains no evidence, to include the Veteran's own statements, to suggest that any of these flare-ups would decrease the Veteran's flexion by such a large margin so as to warrant a 20 percent rating, and so there is insufficient evidence to qualify the Veteran for a 20 percent rating under DC 5260.

DC 5261, which discusses the extension abilities of the Veteran's knees, was also considered in rendering this decision.  Under this DC, the Veteran is entitled to a 10 percent rating when his extension is limited to 10 degrees, and he is entitled to a 20 percent rating when his extension is limited to 15 degrees.  However, the Veteran's extension was never found to be limited during any physical examinations contained in the record.  Accordingly, the Veteran is not entitled to a compensable rating under this DC, given that his painful motion is accounted for under DC 5260, as was discussed above.

The Board further finds that no other DC relating to the knee and leg is implicated in this case, as the record contains no clinical evidence of ankylosis, dislocation of cartilage, tibia or fibula impairment, or genu recurvatum of the Veteran's knees.

III. Other Considerations
	
To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Director of Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b).  The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors", such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.

The Board concludes that the rating schedule does adequately contemplate the Veteran's symptoms, particularly when the Veteran's painful motion is considered.  This finding is supported by the fact that the Veteran has been assigned a 10 percent rating because of his pain, despite the fact that his measured range of motion is well above the rating criteria for a 10 percent rating.  In reaching this conclusion, the Board is aware of the Veteran's statements regarding his abilities to perform feats such as standing, walking, running, lifting, and squatting.  However, these limitations are contemplated by the ratings assigned for instability and painful motion.  Accordingly, the evidence, considered as a whole, indicates that the schedular rating in this case does compensate the aspects of the Veteran's limitations, particularly given that the musculoskeletal DCs attempt to consider kinds of functional loss usually associated with such disabilities.  Moreover, the Veteran has not provided any evidence that his knees cause marked interferences with employment or frequent hospitalizations, and so an extra-schedular rating is not warranted in this case.


ORDER

A rating in excess of 10 percent for the Veteran's left knee instability is denied.

A rating in excess of 10 percent for the Veteran's right knee instability is denied.

A rating of 10 percent for the Veteran's painful motion of his left knee is granted.

A rating of 10 percent for the Veteran's painful motion of his right knee is granted.




____________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


